Appeal by the defendant from an order of the County Court, Rockland County (Resnik, J.), entered January 24, 2005, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant’s history of drug and alcohol abuse and other *779factors that were not contested by him, which resulted in 110 points on the risk assessment form, was a sufficient basis to designate him a level three sex offender (see People v Abdullah, 31 AD3d 515 [2006]).
His contention that he was improperly assessed additional points based upon uncertified copies of certain depositions need not be addressed since there was a sufficient basis to designate him a level three sex offender without those depositions (see People v Lombard, 30 AD3d 573 [2006]). Adams, J.E, Goldstein, Mastro and Lifson, JJ., concur.